DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it is the same as US Patent No. 10,522,137.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,522,137. Although the claims at issue are not identical, they are not patentably distinct from each other because  they both claim a method, medium, and method comprising:  receiving, by a device, an utterance from a speaker, classifying, by the device, the speaker of the utterance as not a known user of the device, providing, by the device and to a server, a query that includes authentication tokens that correspond to known users of the device, a representation of the utterance, and an indication that the speaker was classified as not a known user of the device; and receiving, by the device and from the server, a .
Claims 1-3 of the instant application are similar to claims 7-9, respectively, of US Patent No. 10,522,137. 
Claim 4 of the instant application is similar to claim 8 of US Patent No. 10,522,137.
Claim 5 of the instant application is similar to claim 12 of US Patent No. 10,522,137. Claim 6 of the instant application is similar to claim 11 of US Patent No. 10,522,137.
Claim 7 of the instant application is similar to claim 10 of US Patent No. 10,522,137.
Claims 8-10 of the instant application are similar to claims 13-15, respectively, of US Patent No. 10,522,137. 
Claim 11 of the instant application is similar to claim 14 of US Patent No. 10,522,137.
Claim 12 of the instant application is similar to claim 18 of US Patent No. 10,522,137.
Claim 13 of the instant application is similar to claim 14 of US Patent No. 10,522,137.
Claim 14 of the instant application is similar to claim 16 of US Patent No. 10,522,137.
Claims 15-17 of the instant application are similar to claims 1-3, respectively, of US Patent No. 10,522,137. 
Claim 18 of the instant application is similar to claim 4 of US Patent No. 10,522,137. Claim 19 of the instant application is similar to claim 6 of US Patent No. 10,522,137. Claim 20 of the instant application is similar to claim 5 of US Patent No. 10,522,137. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        March 15, 2021